Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0170
             Lower Tribunal Nos. 19-22433 CC & 20-164 AP
                         ________________


         Union Restoration, Inc. a/a/o Ella and Lloyd Fields,
                             Appellant,

                                     vs.

          Heritage Property & Casualty Insurance Company,
                              Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Law Office of Asher Perlin, and Asher Perlin (Hollywood), for appellant.

    Link & Rockenbach, PA, and Kara Rockenbach Link and Daniel M.
Schwarz (West Palm Beach), for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Union Restoration, Inc. (“Union”) a/a/o Ella and Lloyd Fields (“the

insureds”), the plaintiff below, appeals a July 29, 2020 final order dismissing

its amended complaint for lack of standing. Union is a contractor that

performed repair services at the insureds’ home after the home incurred

water damage. Union’s amended complaint alleged a breach of contract

action against Heritage Property and Casualty Insurance Company, the

defendant below, based on the insurer’s alleged failure to pay policy benefits

to Union. Finding no error in the trial court’s determination that the

assignment attached to the amended complaint is invalid because it was not

signed by one of the insureds and the mortgagee, as required by the

underlying property insurance policy, we affirm. See Restoration 1 of Port St.

Lucie v. Ark Royal Ins. Co., 255 So. 3d 344, 348 (Fla. 4th DCA 2018) (holding

that a provision of a property insurance policy requiring the consent of all

insureds and the mortgagee before the insureds’ rights may be assigned is

enforceable); but see Sec. First Ins. Co. v. Fla. Office of Ins. Regulation, 232

So. 3d 1157 (Fla. 5th DCA 2017).

      Affirmed.




                                       2